Citation Nr: 0330107	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a bilateral 
shoulder condition.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to January 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for seizures, 
a back condition, and a bilateral shoulder condition. 

The veteran and his wife testified before a Decision Review 
Officer at a hearing at the RO in March 2003.  A transcript 
of this hearing has been associated with the claims file.


REMAND

The Board notes that the veteran was diagnosed with epilepsy 
in service, but the claims file contains insufficient 
evidence regarding subsequent manifestations of this disease.  
Further, the Board notes that the medical records in the 
claims file pertaining to the veteran's back and shoulder 
conditions may be incomplete.  Accordingly, the case is 
hereby REMANDED to the RO for the following actions:

1.  Schedule the veteran for a 
neurological examination.  The examiner 
should confirm that the veteran has a 
seizure disorder.  If a seizure disorder 
is confirmed, the type of seizures should 
be identified.

2.  Request all treatment records from 
the following:

(1)  Donald R. Knarr, M.D., Tyler 
Family Practice, 3802 Manhatton, 
Tyler, Texas, 75701; 

(2)  Roger W. Porter, M.D., 214 E. 
Houston, Tyler, Texas, 75702;

(3)  Mother Frances Hospital, 825 
East Houston Street, Tyler, Texas, 
75701;

(4) Jan H. Garrett, M.D., Azalea 
Orthopedic & Sports Medicine Clinic, 
700 Olympic Plaza Circle, Suite 700, 
Tyler, Texas, 75701;

(5) East Texas Medical Center, 1000 
South Beckham, Tyler, Texas, 75701;

(6)  David K. Fletcher, M.D., 
NeuroCare Network, 816 South 
Fleishel, Tyler, Texas, 75701.

3.  Request the veteran to submit any 
other sources of treatment for his 
seizure disorder, back or shoulder 
conditions since discharge from service. 

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures. The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




